Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 1 of 9



                         EXHIBIT 16
       Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 2 of 9




                 DECLARATION OF GERARDO ARRIAGA

I, Gerardo Arriaga, hereby declare under the penalty of perjury pursuant to 28 U.S.C.

§ 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise.    If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am 24 years old, and a citizen of Peru.

   3. I am currently detained at Folkston Detention Center in Folkston, Georgia. I

      have been detained by ICE since March 18, 2020. I was placed in removal

      proceedings due to pending charges of Driving under the Influence and

      possession of a controlled substance. I have a criminal defense attorney

      representing me in these pending charges and I have not been convicted.

   4. I am married to a U.S. Citizen and I am eligible for adjustment of status. Prior

      to my detention I resided in Atlanta, GA with my wife.

   5. I was diagnosed with Lupus when I was 17 years old. This autoimmune

      disease causes me to have severe symptoms including inflammation, swelling,

      and damage to the joints, skin, kidneys, blood, heart, bones, and lungs.

      Because of my condition, I am predisposed to all types of infections because

      of this disease and need medication to manage the symptoms. Since I am

                                          1
    Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 3 of 9




   immunocompromised, I am very afraid of contracting the COVID- 19 virus.

6. I am currently living in a dorm unit (known as “Bravo 2”) with approximately

   thirty-five (35) other men. We are assigned to separate cells that we share with

   one roommate. The bunk beds are no more than two feet apart from each other.

   Each cell has a toilet and a hand sink. In the common areas, all detainees are

   in close proximity to one another breathing the same air and not being able to

   maintain a reasonable distance from each other.

7. To eat, we have all been going to the cafeteria, and we sit in close proximity

   to one another. As of yesterday, the food is distributed to us in takeout boxes

   and we eat in the dorm common area. I have not seen detainees serving the

   food wear any gloves.

8. The detention conditions at Folkston don’t permit us to stay six feet or more

   apart from other people- whether they be detainees or Folkston guards.

9. Folkston provides me with weekly personal hygiene products including

   shampoo, toothpaste, and one toilet paper roll. Soap is not available anywhere

   so we use shampoo to wash our hands. For soap, our only option is to buy

   soap from the commissary. However, these hygiene products don’t last me

   very long - especially the soap- because I constantly have to wash my hands

   to prevent catching any viruses or germs to protect my autoimmune system. I

   rely on commissary funds paid by my wife to buy additional hygiene and

                                       2
    Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 4 of 9




   cleaning products.

10. We have five showers in total for the entire dorm unit. Hand sinks and toilets

   are in each cell.

11. We are each responsible for cleaning our cell units and the dorm common

   areas are cleaned by two detainees who were just assigned this week.

   Previously, the dorm areas did not get cleaned. These detainees only sweep

   and mop the floor but don’t perform any other cleaning duties. Also, guards

   do come inside the dorm unit and spray something to disinfect our dorm but

   they do nothing else. Guards do not wear any personal protective gear when

   they enter our dorm unit.

12. Throughout my detention, ICE or Folkston staff have not personally spoken

   to me to explain how I best protect myself from contracting the coronavirus

   nor have they taken any additional precautionary measures to protect me or

   other vulnerable detainees from getting sick. The sole thing that guards have

   done is to place an informational pamphlet in English in our dorm unit.

13. I am very concerned about my health and well-being. In order to treat my

   lupus condition, I must take medication once per day and must apply topical

   creams to protect my skin. Prior to arriving to Folkston, my immigration

   attorney provided ICE with copies of my medical records. At Folkston,

   medical staff have told me that they have not received any medical records

                                      3
    Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 5 of 9




   and can’t confirm that I have lupus, so they refuse to provide me with any

   medical treatment. Yesterday, they finally took blood samples and I am

   awaiting my results so I can finally be treated for my condition. I am just very

   frustrated with this whole process because medical staff basically have not

   believed that I have a medical condition and they have completely neglected

   my medical care.

14. Last week I also requested medical attention to treat a throat infection. Despite

   having reported my symptoms to the medical staff and their knowledge of my

   weak autoimmune system as I have reported it, it took them over seven days

   to finally give me antibiotics. I only just received them yesterday.

15. Medical staff at Folkston are clearly negligent. I recently saw a man faint in

   our dorm and despite our calls for immediate help, it took medical staff several

   minutes to arrive. This detainee suffered from high blood pressure and needed

   immediate medical care which he did not receive. Another man in my dorm

   unit from India suffering from hypertension has told me he has been waiting

   over three months to get his medication even though he seems ill.

16. While detainees are able to go outside to the patio area, I am not able to go

   out due to my lupus since the sun causes blisters and rashes that in turn cause

   severe itching. I am always completely trapped inside my cell, avoiding

   contact with others and not being able to get fresh air. I feel like I am going

                                        4
    Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 6 of 9




   crazy.

17. I am very worried that I am going to get sick with the coronavirus. I was

   recently transferred to a new dorm and my bunk bed roommate has been

   clearly sick, constantly coughing and sneezing. He has not received any

   medical attention yet. Another man has been suffering from a tooth infection

   in my dorm and is in severe pain. Medical staff told him today he would have

   to wait for antibiotics until next Monday. I felt so bad for this man that I have

   decided to share some of my antibiotics to help him feel better which he has.

18. All detainees are in extreme fear and are paranoid. We feel like they are letting

   us die here. It only takes one man to be infected in our dorm and I know that

   will be my death sentence.

19. My medical condition inevitably makes me vulnerable to COVID-19. Not

   one staff person here at Folkston has taken the time to determine whether I

   am in need of any additional precautionary measures to protect me from this

   terrible illness.

20. If I am released from detention, I will comply with any applicable conditions

   of release including attending check-ins and immigration court hearings.

21. Upon my release, I will return to my home and rejoin my wife in Atlanta

   where I will self-quarantine and follow all government orders.

22. I have authorized my attorney to sign on my behalf given the difficulty of

                                        5
       Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 7 of 9




      arranging visitation and travel in light of the current COVID-19 pandemic. If

      required to do so, I will provide a signature when I am able to do so.



I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      on behalf of Gerardo Arriaga




                                          6
       Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 8 of 9




                         ATTORNEY DECLARATION

I, Victoria Mesa-Estrada, declare the following under penalty of perjury pursuant to

28 U.S.C. § 1746:

   1. My name is Victoria Mesa-Estrada. I am a licensed attorney in good standing

      in the state of Florida. I am an attorney of record in this litigation.

   2. I represent the declarant, Gerardo Arriaga. Out of necessity in light of the

      COVID-19 pandemic, I signed Gerardo Arriaga’s declaration on his behalf

      and with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies

      are prioritized for hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Centers for Disease Control and Protection

      (CDC) has issued statements warning that individuals are at a higher risk of

      infection when traveling. In addition, I am a resident of Palm Beach County,

      Florida and unable to travel to Georgia under a state “stay-at-home” order

      issued by the Governor of Florida Ron DeSantis on April 1st, 2020.

                                           7
       Case 1:20-cv-01449-SDG Document 4-17 Filed 04/03/20 Page 9 of 9




   5. In light of the above, to protect public health, I am not able to travel to the

      Folkston County Detention Center in Folkston, Georgia, to obtain my client’s

      signature.

   6. I spoke with Gerardo Arriaga via phone call, read the declaration to him, and

      confirmed the accuracy of the information therein. Gerardo Arriaga has

      confirmed the accuracy of the information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1st, 2020 at Lake Worth Beach, Florida.



      ______________________

      Victoria Mesa-Estrada, Esq.

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 786.216.9168

      victoria.mesa@splcenter.org




                                          8
